Citation Nr: 1029036	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for calluses, both feet, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 until August 1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The 
Veteran perfected a timely appeal of that decision and in May 
2008, the case was remanded by the Bord for additional 
development.

The Veteran appeared and offered testimony at a hearing before a 
Decision Review Officer (DRO) at the RO in January 2005.  A 
transcript of that hearing is of record.


FINDING OF FACT

Bilateral calluses of the feet have been productive of minimal 
callus formation on the right great toe, mild callus formation at 
between the right fourth and fifth toes, no callus formation on 
the left foot, no hammertoes, high arches, clawfoot, or any other 
deformity of the feet including flatfeet.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
bilateral calluses of the feet has not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5277 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
November 2003, May 2008 and March 2009 that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated with the issuance of a Supplemental Statement of 
the Case in September 2009.  Neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
timing error, and the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issues adjudicated in this 
decision. See Shinseki v. Sanders, 129, S. Ct. 1696, 2009 WL 
1045952 (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Records of private and VA treatment have been associated 
with the claims file.  Furthermore, the Veteran was afforded a VA 
examination in April 2009 in which the examiner was provided the 
claims file for review, took down the Veteran's history, and 
reached a conclusion based on his examination that is consistent 
with the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a January 2005 hearing 
before a DRO.  The Board has carefully considered such statements 
and concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran's 10 percent rating 
was confirmed and continued effective October 1, 1988.  The 
Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC or Code) 5299-5277.  Hyphenated diagnostic codes are 
used when a rating under one Code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27 (2009).  The appellant's specific 
disability is not listed on the Rating Schedule, and the RO 
assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by analogy 
will be coded by the numbers of the most closely related body 
part and "99."  See 38 C.F.R. § 4.20 (2009).  The RO determined 
that the most closely analogous diagnostic code was DC 5277 for 
bilateral weak feet.

Under DC 5277, a 10 percent rating requires a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  The Code specifies that the 
underlying condition is to be rated, with a minimum rating of 10 
percent.  A higher evaluation is not available under DC 5277.  38 
C.F.R. § 4.71a, DC 5277 (2009).

In a statement of February 2004, the Veteran indicated that he 
was experiencing pain mostly in his left foot, and that the pain 
continued after being given "medical boots."  In April 2004, he 
endorsed bilateral numbness in his feet.

On VA examination in July 2004, it was indicated that scarring 
seen on the Veteran's feet was likely from a corrective procedure 
for hallux abductovalgus, described as a "remote bunionectomy."  
The Veteran endorsed pain in the forefoot on a daily basis, which 
worsened on weight bearing, standing for 10 minutes, or walking 
two blocks.  The Veteran stated that he experienced pain between 
the first two toes on the right and he complained of decreased 
endurance.  The Veteran had no redness or swelling.  His feet 
were objectively symmetrical in appearance, with fair alignment, 
and without ulcerative or ischemic lesions.  He had no 
callosities, breakdowns, or unusual shoe wear patterns that would 
indicate abnormal weight bearing.  Furthermore, the Veteran had 
no skin or vascular changes.  X-ray imaging revealed joint, bony 
alignments and soft tissue to be within normal limits.  No 
calcaneal spurring was seen.  The overall impression was negative 
for both feet.

During a January 2005 hearing before a Decision Review Officer, 
the Veteran stated that he had "pain in [his] feet, basically 
[his] left foot."  He indicated that he had calluses on his left 
big toe and that the toenail was not growing properly.  Further, 
the Veteran endorsed calluses on his right foot, but said they 
were not as thick as the ones on his left foot.

In July 2005, the Veteran complained of foot pain which he said 
felt "like someone takes a tool and twists it around."  The 
tops of both feet hurt, "like something is in the veins."  A 
callus on the right small toe was the most painful.  Objectively, 
the right foot had a callus on the fifth toe and an old scar was 
seen on the knuckle of the left great toe.  The feet were warm to 
touch, but not hot and there was no edema.

On assessment in August 2005, the Veteran had a callus on the 
left hallux, medial to the interphalangeal joint.  The first 
metacarpophalangeal joint did not look prominent.

On VA examination in January 2006, the Veteran's right foot had 
severely hypertrophic callus in the first metatarsophalangeal 
joint on the medial aspect.  Between the fourth and fifth toes 
there was a hypertrophic callus, which was debrided recently and 
the Veteran had maceration in this web space due to hypertrophic 
tissue.  There was a similar, though smaller, callus on the left 
foot at the first metatarsophalangeal joint on the medial aspect.  
Both plantar aspects of the feet were hyperkeratotic.   There was 
no edema, but there was tenderness in the callused areas which 
were at both big toes, the right fourth web space, and the 
plantar aspect.  The Veteran had no skin breakdown.   He also had 
no hammertoe, high arch, clawfoot, or other deformity of either 
foot.   The diagnosis was of chronic severe multiple calluses of 
the feet bilaterally.

In August 2006, the Veteran underwent a VA examination during 
which he endorsed constant pain on the dorsal surface of his feet 
as well as stiffness, but denied other symptoms.  The Veteran had 
bilateral scars on his feet, both 5 by 0.3 centimeters in length.  
The scars were not depressed, nontender, and there was no tissue 
loss or adherence.  The Veteran's feet, bilaterally, were 
negative for edema, ecchymosis, erythema, pes planus, pes cavus, 
hallux valgus deformity, hammer toe, and claw toe.  The Veteran's 
left foot showed a tender first metacarpal, and callus on the 
first digit.  On his right foot, the Veteran had nontender 
calluses of the first digit and between the fourth and fifth 
digits.

In October 2006, a podiatry clinic note indicated that the 
Veteran had a painful "heloma molle or soft corn" on the right 
foot between the fourth and fifth digits.  He admitted that the 
area was much better than it had been in the past.

In January 2007, the Veteran's primary problem was multiple 
arthroplasties in the right fifth toe, his other calluses having 
resolved.  The Veteran also had severe hammer toe of unknown 
etiology.  In March 2007 it was noted that the Veteran had a 
heloma molle of the right fifth toe, although the clinician 
indicated that he believed this was because the Veteran had not 
been utilizing prescribed wool padding inserts to prevent his 
toes from rubbing together.

In May 2007 multiple hyperkeratotic lesions were noted 
bilaterally as was the Veteran's recurrent  heloma molle of the 
right fifth toe.

A clinic note from July 2007 indicates that the Veteran had a 
syndactylization done to resolve a soft callus, but that he was 
developing a new callus between the fourth and fifth toes.  The 
callus was one centimeter, but the skin was intact.

In January 2008 calluses between the right fourth and fifth toes, 
as well as a left hallucal callus, were debrided.  X-rays of the 
right foot showed an old bony small avulsion fragment off the 
tibial side of the little toe at the base.

In April 2008 the Veteran underwent syndactylization of the right 
fourth and fifth toes as treatment for a painful hyperkeratosis 
on the right foot.  In August and December 2008 a one centimeter 
deep seeded callus was seen at the base of the fourth and fifth 
right toes.  This was described as a new callus having formed 
following his April 2008 surgery.

On VA examination in April 2009, the Veteran complained of sharp, 
shooting, intermittent pain in both feet two to three times a 
day, lasting for several seconds.  He also described numbness in 
the feet when in certain positions.  He indicated that he had 
experienced no acute flair-ups of foot pain following his most 
recent surgery.  The Veteran wore diabetic shoes bilaterally, and 
used a cane to assist with ambulation due to back pain.  He was 
able to engage in his usual occupational and daily activities and 
described pain with prolonged standing of more than one hour.

On objective examination, the Veteran's right foot had minimal 
callus formation at the medial border of the distal phalanx of 
the right great toe, mild callus formation at the interdigital 
space between the fourth and fifth toes associated with local 
tenderness, and well-healed bunionectomy scars.  The Veteran's 
left foot showed well-healed nontender bunionectomy scars, and no 
callus formation.  The Veteran's gait was normal, he had no skin 
or vascular changes, and was negative bilaterally for  
hammertoes, high arches, clawfoot, or any other deformity of the 
feet including flatfoot.  The diagnoses were of bilateral callus 
formation post-bunionectomy and peripheral neuropathy with 
numbness that was not associated with service.  Beyond the 
effects of peripheral neuropathy, the Veteran had no significant 
functional loss and it was noted that he was ambulatory, operates 
a motor vehicle, and was able to dress and undress without 
assistance.

After a careful review of the evidence above, the Board finds the 
Veteran's bilateral foot disability to be no more than 10 percent 
disabling.  The current 10 percent evaluation under DC 5277 
indicates that in evaluation bilateral weak feet, the underlying 
condition is to be rated.  In this case an underlying condition 
with schedular criteria has not been identified, and thus the 
Board rates the Veteran's feet under DC 5284 for "other injuries 
of the foot."  38 C.F.R. § 4.71a, DC 5284 (2009).

Diagnostic Code 5284 calls for a 10 percent rating on evidence of 
moderate foot injury, 20 percent for moderately severe foot 
injury, and a 40 percent rating for foot injuries that are 
severe.  The Board notes that the rating schedule does not define 
the terms "moderate," "moderately severe," or "severe."  
Therefore the Board must evaluate the evidence of record and 
reach a decision based on what is equitable and just.  See 38 
C.F.R. § 4.6 (2009)

The Veteran's bilateral foot injuries are not more than moderate, 
and thus a rating of greater than 10 percent is not warranted.  
In so finding, the Board notes that the Veteran's foot 
disabilities include only minimal callus formation on the right 
great toe, mild callus formation between the right fourth and 
fifth toes, and no callus formation on the left foot.  
Furthermore, he does not have hammertoes, high arches, clawfoot, 
or any other deformity of the feet including flatfoot.  Finally, 
the Veteran is not functionally limited by his service connected 
bilateral calluses, and functional limitations, such that they 
exist at all, are the result of non-service connected peripheral 
neuropathy and numbness, not associated with service.

The Board has considered the testimony of the Veteran, and find 
it to be consistent with the objective evidence of  record and 
thus credible and probative in determining his level of 
disability.  However, although he asserts that his feet warrant a 
rating in excess of 10 percent, the medical evidence prepared by 
skilled neutral professionals establishes that such an evaluation 
is not called for.

The Board has considered evaluating the disorder as a skin 
disability.  However, if rated as benign new growth, the disorder 
would be rated in the same manner as above, impairment of 
function.  38 C.F.R. § Part 4, Code 7819.  If rated as a form of 
dermatitis, nothing in the record reflects involvement greater 
than 5 percent of the body. See Code 7806.    

Based on the foregoing, the Board concludes that the Veteran's 
bilateral calluses of the feet have been 10 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

A higher evaluation for bilateral calluses of the feet, currently 
rated as 10 percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


